BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                   No. 06-15-00048-CV

                Asset, Consulting Experts, LLC, and Michael C. Evans

                                              v.

                                   Jonathan Sistrunk

       (No. 2015-321-4 IN 170TH DISTRICT COURT OF MCLENNAN COUNTY)


TYPE OF FEE                      CHARGES      PAID        BY
MOTION FEE                           $10.00   E-PAID      RICHARD WEAVER
CLERK'S RECORD                       $42.00   PAID        RICHARD WEAVER
FILING                              $100.00   TRANSFER    RICHARD WEAVER
REQUIRED TEXAS.GOV EFILING FEE       $20.00   TRANSFER    RICHARD WEAVER
INDIGENT                             $25.00   TRANSFER    RICHARD WEAVER
SUPREME COURT CHAPTER 51 FEE         $50.00   TRANSFER    RICHARD WEAVER


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                         IN TESTIMONY WHEREOF,
                                                         witness my hand and the Seal of
                                                         the COURT OF APPEALS for
                                                         the Sixth District of Texas, this
                                                         November 25, 2015.

                                                         DEBRA AUTREY, CLERK



                                                         By ___________________________
                                                                                 Deputy